IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

M.T., a minor, by and through his
guardian Achick Prisca Eison,

Plaintiff,
Civil Action No. l 7-1 61 9
V.

JOHN PETERMAN, BERNARD SCOTT,
JEREMY ERKEL, MAUREEN LOYER,
ERIC KOSTIC, PENN HILLS SCHOOL
DISTRICT, and\UPMC d/b/a UMPC
SPORTS MEDICINE,

Defendants.

OPINION AND ORDER

Plaintiff M.T., by and through his mother, Aehick Prisca Eison, filed suit against
Defendants John Peterman, Bernard Scott, Jerelny Erkel, Maureen Loyer, Eric Kostic, and Penn
Hills School Distriot on December 14, 2017. (ECF No. l). Plaintiff has amended his Complaint
twice, most recently on May 23, 2018. (ECF Nos. 16, 26). In his Second Arnended Complaint,
Plaintiff added UPMC, doing business as UPl\/IC Sports Medicine, as an additional defendant
(ECF No. 26). Plaintiff alleges Defendants violated his right to bodily integrity in violation of
the Fourteenth Amendment to the United States Constitution, through 42 U.S.C. § 1983, and in
Violation of the Pennsylvania Constitution, Article I, Section l. (ECF No. 26). Plaintiff also
brings claims for negligence and Vicarious liability against Defendant UPMC. (ECF No. 26).

On July 23, 2018, Defendants Erkel, Loyer, and UPMC filed a Motion to Dismiss the
Second Amended Complaint for failure to state a claim. (ECF No. 36). Also on July 23, 2018,
Defendants Peterman, Scott, Kostic, and Penn Hills Sohool District likewise filed a l\/Iotion to

Dismiss the Second Arnended Complaint for failure to state a claim. (ECF No. 39). The parties

 

filed briefs in this matter (ECF Nos. 37, 40, 45, 47, 48), and on January 23, 2019, the Court held
a hearing on the Motions.

For the following reasons, both l\/iotions to Dismiss will be granted

I. Background

Penn Hills School District is a member of the Pennsylvania interscholastic Athletic
Association (PIAA), an organization that writes and enforces rules regulating athletic
competition between schools. (ECF No. 26, at W 20-21), Similarly, National Federation of
State High School Associations (NFHS) develops rules for high school sports programs,
including rules “that emphasize health and safety.” Id. at il 22. Every school year, PIAA adopts
the updated football rule book from NFHS. Id. at il 23. According to the Second Amended
Complaint, among the NFHS regulations adopted by PIAA in 2017 are the Pre-Season Heat-
Acclimatization Guidelines, which “are designed to prepare student athletes for a football season
conducted in hot and/or humid environmental conditions that pose special heat-related problems
to student athletes.” Ia'. at 11 24. In particular, the Guidelines “advise coaches to have ‘a scripted
practice plan With breaks from activity as well as scheduled hydration and cooling off periods.”’
Ia'. at 11 25. Additionally, “coaches are required to receive training that teaches them to identify
noticeable behavioral changes in student-athletes indicating heat-related illness.” Ia', at ‘\I 56.
Coaches are also required to be aware of specific medical conditions and to “make adequate and
specific adjustments to a practice regimen in an effort to prevent the student-athlete from
sustaining heat-related illness.” Ia’. atj[ 5 3.

ln the summer of 2015, Penn Hills High School’s football program conducted its summer
workout and practice pro gram, under the supervision of John Peterman, Head Varsity Football

Coaeh and Penn Hills High School Athletic Director, and Bernard Scott, Head Freshman Coach.

 

Ia'. at 1111 5-6, 17-19. Jeremy Erkel and l\/laureen Loyer, employees of UPMC Sports Medicine,
were contracted as athletic trainers for the varsity team and the freshman team, respectively, at
Penn Hills High School. Ia'. at 1111 7-8.

Plaintiff, an incoming freshrnan in the summer of 2015, joined the football program,
despite never having participated in any school or organized football program. Ia’. at 1111 16, 34.
In accordance With program rules, on July 14, 2015, Plaintiff completed a “comprehensive initial
pre-participation physical evaluation (CIPPE) performed by an Authorized Medical Examiner.”
Ia'. at 1111 35, 38, 39. The examiner then submitted the CIPPE form to Penn Hills High School’s
football program organizers Ia’. at 11 39. On the patient-completed portion of the form, Plaintiff
disclosed that he was diagnosed with Sickle Cell Trait. Ia’. at 11 38. Due to Plaintiff’s Sickle Cell
Trait diagnosis, he “was particularly vulnerable to heat~related illness.” Ia’. at 11 53.

On August 11, 2015, the football program began its mandatory heat aeclimatization
training Ia'. at 1[ 42. Plaintiff attended and participated in the practice session from 9:00 a.m. to
12:00 p.m. Ia'. at 1111 43, 45. Defendants instructed players to not bring any water bottles to the
practice field. Id. at 11 44. Additionally, “Defendants, including Peterman and Scott,” did not
make “any efforts to ensure that participating student-athletes, including Plaintiff M.T., were
adequately hydrated before the scheduled practice” began, nor did they “establish[] a specified
hydration plan.’_’ Ia’. at 1111 46-47. “Defendants, including Peterman and Scott,” also conducted
the practice session “without making any adjustments to the practice schedule or plan that took
into consideration the temperature and humidity levels for August ll, 2015.” Id. at 11 48.
Defendants encouraged players to physically exert themselves, and “did not encourage and/or
provide ample opportunity for student-athletes, including Plaintiff M.T., to drink as much or as

frequently as comfort allowed.” Ia'. at 1111 50~51. According to the Second Arnended Complaint,

these acts and omissions were inconsistent with PIAA and NFHS guidelines Ia’. at 1111 46~48,
50-51.

Shortly after the beginning of the practice session, Plaintiff “began demonstrating signs
and symptoms of heat-illness and dehydration.” Ia’. at 11 54. As practice progressed, Plaintiff
“demonstrated excess fatigue and behavioral changes” including “clumsiness, stumbling,
unsteadiness, and incoherency.” Ia'. at 11 55. Said signs and symptoms Were “open and obvious,
and were or should have been identified by Defendants,” but Defendants “took no responsive
action.” Id. at 1111 56-57. Instead, Defendants “actively instruct[ed], demand[ed], and forc[ed]
Plaintiff M.T. to continue participating.” Ia'. at 11 58. At the end of practice, Plaintiff collapsed
on the field. Id. at 11 67. “Defendants, including Peterman and Scott” left Plaintiff on the field
and returned to the locker room. Ia’. at 11 68. Plaintiff remained on the field until his mother,
Achick Prisca Eison, arrived to pick him up. Ia'. at 11 67. Plaintiff Was able to crawl to his
mother’s car. Ia'. at 11 69. Plaintiff complained of “extreme fatigue and thirst” and his “speech
was noticeably slurred and incoheren .” Ia'. at 1111 69-70.

During the ride home, Plaintiff lost consciousness and began seizing and struggling to
breathe, prompting Ms. Eison to call for emergency services. Ia’. at 11 71. The hospital
determined Plaintiff was in critical condition, finding that “there was muscle breakdown
experienced by Plaintiff M.T. as a result of severe dehydration and physical exertion in the heat,
and which consequently sent his Siekle Cell trait into crisis mode, causing a series of traumatic
symptoms and injuries, including strokes in Plaintiff’ s brain.” Ia'. at 1111 72-73. Plaintiff “was
largely um'esponsive and remained on a breathing tube for the first seven days” that he was in the
hospital, and he “was completely non~verbal and incapable of communicating verbally until the

end of September 2015.” Ia’. at 1111 74, 83. Following his hospitalization, Plaintiff “has been

 

 

forced t0 receive medical treatment from numerous medical providers and medical facilities in
an attempt to alleviate the symptoms of the heat-related illness and injury which Was caused by”
Defendants’ acts. Ia'. at 1[ 75. Some of Plaintiffs injuries “are of a permanent nature,” and as
such, he “will suffer from residual problems for the remainder of his life.” Ia'. at 11 81.

Plaintiff M.T., through his mother, brings this suit against John Peterman, Head Football
Coaeh and Athletic Director; Bernard Scott, Freshman Football Coach; Eric Kostic, Penn Hills
High School principal'; and Penn Hills School District (eollectively, the School District
Defendants). Plaintiff also brings suit against Jeremy Erkel and Maureen Loyer, athletic trainers,
as well as UPMC (collectively, the UPMC Defendants). ln Counts I through Vll, Plaintiff names
one Defendant per Count, and claims that each Defendant violated Plaintiff’ s rights under the
Fourteenth Amendment of the United States Constitution by violating his right to bodily
integrity. In Counts VIH through XIV, Plaintiff also claims that each Defendant violated his
right to bodily integrity under Article I, Section 1 of the Pennsylvania Constitution, again naming
one Defendant per Count. Additionally, Plaintiff brings claims of negligence and vicarious
liability in Counts XV and XVI against Defendant UPMC. The UPMC Defendants and the
School District Defendants seek dismissal of the Second Amended Complaint on various
grounds in their respective Motions to Dismiss (ECF Nos. 36, 39) and supporting briefs (ECF

NOS. 37, 40).

II. Motions to Dismiss

In deciding a motion to dismiss a complaint under Rule 12(b)(6), a court must first
“accept all factual allegations as true” and “construe the complaint in the light most favorable to
the plaintiff.” Ez'd v. Thompsoh, 740 F.3d 118, 122 (3d Cir. 2014) (internal quotations omitted).

The court then must “determine whether, under any reasonable reading of the eomplaint, the

plaintiff may be entitled to relief.” Ia’. A complaint is sufficient only when it alleges “‘enough
facts to state a claim for relief that is plausible on its face,”’ Ashcrofi v. Iqbal, 556 U.S. 662, 697
(2009) (quoting Bell_Atianiic Corp. v. Twombly, 550 U.S. 544, 570 (2007)), thereby enabling the
court “to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” ]a’. at 678 (citing Twonrbly, 550 U.S. at 556). To be plausible on its face, the complaint
must contain more than “[t]hreadbare recitals of the elements of a cause of action”~ and “mere
conclusory statements.” Ia’. The court need not “accept unsupported conclusions and

unwarranted inferences.” Morrow v. Balaski, 719 F.3d 160,. 165 (3d Cir. 2013).

A. Section 1983 claims
]. Specifzciiy regarding personal involvement

Both the School District Defendants and the UPMC Defendants argue that the Second
Amended Complaint lacks specificity regarding the personal involvement of each Defendant,
thus failing to put each Defendant on notice. (ECF No. 37, at 4; ECF No. 40, at 5). Plaintiff
counters that he may allege misconduct against the Defendants collectively, and that
“Defendants woefully mischaracterize” his stylistic choice. (ECF No. 45, at 5).

Under Federal Rule of Civil Procedure 8(a)(2), a plaintiff must plead “a short and plain
statement of the claim showing that the [plaintiff] is entitled to relief.” Fed. R. Civ. P. 8(a)(2).
The purpose of the “short and plain statement” is to “give the defendant fair notice of what
the . . . claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555 (internal
quotations omitted). The level of specificity necessary to give a defendant fair notice depends on
the context of the case. See Phillips v. Couniy ofAllegheny, 515 F.3d 224, 233 (3d Cir. 2008)
(“Context matters in notice pleading Fair notice under Rule 8(a)(2) depends on the type of

case . . . .”). “[F]or a § 1983 claim to survive a motion to dismiss, a plaintiff must allege ‘that

 

each and every defendant was personally involved in depriving him of his rights.”’ Gooa’ v,
Trish, 2007 U.S. Dist. LEXIS 67764, at *11 (M.D. Pa. Sept. 13, 2007) (quoting Kirk v. Roan,
2006 U.S. Dist. LEXIS 65676, at *3 (M.D. Pa. Sept. 14, 2006)). For instance, an individual
cannot be liable under § 1983 simply by being in the immediate vicinity of alleged wrongdoing
Juirowski v. Township of Rivera’ale, 904 F.3d 280, 290 (3d Cir. 2018). Thus, the plaintiff must
establish each defendant’s personal involvement in the alleged constitutional violation through,
for example, factual allegations of “‘personal direction,’ ‘actual knowledge and acquiescence,’ or
‘direct discrimination.”’ Gooa’, 2007 U.S. Dist. LEXIS 67764, at *11 (citing Evancho v. Fisher,
423 F.3d 347, 353 (3d Cir. 2005)). Such allegations “‘must be made with appropriate
particularity.”’ Chinniah v. Easi Pennsboro Township, 2019 U.S. App. LEXIS 2326, at *6 (3d
Cir. Jan. 24, 2019) (quoting Roa’e v. Dellarcipreie, 845 F.2d 1195, 1207 (3d Cir. 1988)). In sum,
“general allegations concerning ‘individual defendants’ as a group” are insufficient to maintain
the individuals as defendants to a lawsuit. Menkowiiz v. Poitstown Mem. Mea’. Cir., 1999 U.S.
Dist. LEXIS 9180, at *12 (E.D. Pa. June 21, 1999).

Lastly, when a complaint lacks factual specificity, courts generally grant leave to amend
before dismissing the complaint Broaa'water v. Fow, 945 F. Supp. 2d 574, 590 (M.D. Pa. 2013).
However, a court does not need to grant leave to amend if such amendment would be futile, such
as where the plaintiff “acknowledges that he asserted all facts against [the defendant] that are
available to him.” Ia'.

Here, Defendants contend that the Second Amended Complaint lacks the necessary
specificity to put each Defendant on notice. (ECF No. 37, at 4; ECF No. 40, at 4). First,
Plaintiff fails to specify the duty owed by each Defendant. As an initial matter, Plaintiff

repeatedly refers to the 2017-18 PIAA rules and regulations, (ECF No. 26, at 1111 23, 30~33), even

 

though Defendants’ alleged misconduct occurred in August 2015. The School District
Defendants ask that any reference to 2017-18 rules be stricken as impertinent matter. (ECF No.
40, at 6). References to rules and regulations that post-date the events at issue are irrelevant to
this suit, and as such, these allegations are so stricken from the Second Amended Complaint
under Fed. R. Civ. P. 12(f). As to the remaining rules and regulations all refer to what coaches
are required to do, and they do not mention duties owed by high school principals or athletic
trainers Id. at 1111 25, 36, 53, 56. Plaintiff does not plead facts relating what duties athletic
trainers and high school principals owe, if any, the breach of which would result in a violation of
Plaintiff’s constitutional rights. One paragraph of the Second Amended Complaint tangentially
references what may be considered a duty of the “coaching staff,” but the reference is made in
the context of what a coach is required to do-that is, coaches are required to “[k]now the
importance for all members of the coaching staff to closely monitor all athletes during practice
and training in the heat, and recognize the signs and symptoms of developing heat illnesses.”
(ECF No. 26, at 111128, 30). However, Plaintiff does not allege that Defendant Kostic, as the high
school’s principal, or Defendants Erkel and Loyer, as athletic trainers employed by UPMC, were
members of the coaching staff.

Second, Defendants argue that Plaintiff’ s repeated use of a collective “Defendants” is
fatal to Plaintiff’s § 1983 claims because Plaintiff fails to specify which Defendant engaged in
which acts or omissions (ECF No. 37, at 6; ECF No. 40, at 4). The Court agrees with
Defendants’ argument, despite Plaintiff’ s contention in his brief and oral argument that
“Defendants” means all seven Defendants. Beyond the initial paragraph in the Second Amended
Complaint that identifies Kostic as a Defendant (ECF No. 26, at 11 7), Defendant Kostic is not

mentioned by name in any of the factual allegations Likewise, Defendants Erkel, Loyer,

 

UPMC, and PHSD are named in several paragraphs identifying them as Defendants and alleging
the various relationships among the Defendants, ia'. at 1111 8-13, 21, 7 6-77, but these Defendants
are not mentioned in the factual allegations regarding the alleged acts and omissions that led to
Plaintiff"s medical crisis The only Defendants specifically identified as having any amount of
personal involvement are Defendants Peterman and Scott. However, Defendants Peterman and
Scott are only so named in four paragraphs and even then, they are still grouped with a
collective reference to “Defendants.” Id. at 1111 46-48, 68.

The generic references to “Defendants,” taken together with the lack of clarity regarding
the governing rules and regulations and consequently, what duties or roles each Defendant is
required to perform, leaves Defendants unapprised of what exactly each is accused. Plaintiff
must plead facts alleging the personal involvement of each and every defendant in order
sufficiently plead a § 1983 claim, and Plaintiff fails to do so. As a result, Plaintiff’s § 1983

claims in Counts l through Vll must be dismissed for failure to state a claim.

2. Qualified immunin

Even if the Second Amended Complaint alleged, with sufficient specificity, a § 1983
claim against each Defendant-and assuming for the sake of argument, but not deciding, that the
UPMC Defendants are state actors-Defendants Peterman, Scott, Kostic, Erkel, and Loyer argue
that they are entitled to qualified immunity. (ECF No. 37, at 9~14; ECF No. 40, at 7-11).
Qualified immunity is generally afforded to government officials who perform discretionary
functions and it shields these government officials “from civil damages liability as long as their
actions could reasonably have been thought consistent with the rights they are alleged to have
violated.” Ana'erson v. Creighton, 483 U.S. 63 5, 638 (1987). Whether such a government

official “may be held personally liable for allegedly unlawful official action generally turns on

the ‘objective legal i'easonableness’ of the action, assessed in light of the legal rules that were
‘clearly established’ at the time it was taken.” Ia’. at 639 (quoting Harlow v. Fiizgerala’, 457 U.S.
800, 818-19 (1982)). The action in question does not need to have been previously held
unlawful, but “in the light of the pre-existing law the unlawfulness must be apparent.” Ia'. at 640.
Accordingly, alleging a violation of a generalized right is insufficient; the right must be defined
in a more particularized manner. Id.; see also Spaa’y v. Bethlehem Area Sch. Dist., 800 F.3d 633,
638 (3d Cir. 2015) (quoting Ashcrof‘ v. al~Kida’, 563 U.S. 731, 742 (2011)) (“[C]ouits are ‘not to
define clearly established law at a high level of generality. ”’). The more particularized manner
should be framed “‘in light of the case’s specific context.”’ Spaa'y v. Bethlehem Area Sch. Dist. ,
800 F.3d at 638 (quoting Saucier v. Katz, 533 U.S. 194, 201 (2001).

The first issue, then, is to identify the particular right that is at issue. Plaintiff argues that
the right at issue is a person’s right to bodily integrity, a clearly established right under the
Fourteenth Amendment (ECF No. 45, at 11). However, a person’s right to bodily integrity is a
generalized right, not a particularized one. Spaa’y, 800 F.3d at 638. The specific context in this
case, by which the right at issue must be framed, is a student with a greater-than-average
vulnerability to heat-related illness, who was encouraged to exert himself during football practice
without an adequate hydi'ation plan in place, became dehydrated and fatigued, showed signs and
symptoms of heat-related illness, and ultimately collapsed on the practice field. Thus, the
specific constitutional right alleged under the Fourteenth Amendment in this context is the right
to implementation of a hydration plan and monitoring for signs and symptoms of heat illness

The next issue is whether the law in this context was clearly established in August 2015,
such that it would have been apparent to a reasonable high school football coach, principal, or

athletic trainer that failure to implement a hydration plan and monitor Plaintiff for heat illness

10

 

symptoms violated Plaintiff’ s constitutional rights In Spaa’y, decided only three weeks after the
incident at issue here, the Third Circuit pointed out that “no decision of the Supreme Court even
discusses the right of students to have adequate safety protocols in [public-school Swimming
class] settings or in any analogous setting.” Spaa’y, 800 F.3d at 639. In summarizing several
cases for the purpose of outlining what Was “clearly established” in the school athletic setting,
the Spady court noted that “couits that have found colorable constitutional violations in school-
athletic settings did so where state actors engaged in patently egregious and intentional
misconduct."’ Ia’. at. 641. The court distinguished between cases in which “patently egregious
and intentional misconduct” was present and cases based on “the typical risks that are associated
with participation in athletic activities.” Id. Gne such “typical risk” case was an Eleventh
Circuit case, Davis v. Carier', in which a student-athlete died after a rigorous football practice.
Ia'. in Davis, the plaintiffs alleged that “the coaches failed to provide enough water to keep
Davis hydrated, ignored signs and Davis’s complaints that he was becoming dehydrated,
subjected Davis to rigorous conditioning drills at the end of a two-hour practice, and failed to
attend to Davis until after a team meeting, even though he had collapsed in the middle of the
drills.” Davis v. Carter, 555 F.3d 979, 980-81 (l lth Cir. 2009). The Eleventh Circuit found no
constitutional violation, adding that “[w]hile the circumstances of this case are truly unfortunate,
Plaintiffs’ claims are properly confined to the realm of torts.” Id. at 984.

in light of Spady, which took into consideration Davis-a case that is factually very
similar to the present case~»the right to implementation of a hydration plan and monitoring for
signs and symptoms of heat illness was not a clearly established constitutional right under
Supreme Court or Third Circuit case law in August 2015. As such, Plaintiff has not pleaded

facts that overcome the claims of qualified immunity by Defendants Peterman, Scott, Kostic,

11

 

Erkel, and Loyer. Therefore, in addition to dismissal for lack of specificity, Plaintiff’ s § 1983
claims against Defendants Peterman, Scott, Kostic, Erkel, and Loyer, in Counts I, Il, lll, V, and

Vl of the Second Amended Complaint, are also dismissed based upon qualified immunity.

3. l\/lonell liability

Lastly, again assuming that the Second Amended Complaint stated factual allegations
with sufficient specificity, and assuming, but not deciding, that Defendant UPMC is a state actor,
Defendants PHSD and UPMC argue that the § 1983 claims against them are improper because
they cannot be held liable on a theory of respondeat superioi'. (ECF No. 37, at 5; ECF No. 40, at
5-6`). Plaintiff agrees that government entities cannot be vicariously liable for a § 1983 claim
under Monell. (ECF No. 45, at 7). Plaintiff instead contends that he brings a § 1983 claim
against Defendants PHSD and UPMC directly, on a policy, practice, or custom theory, arguing
that the single incident involving Plaintiff is sufficient to establish a policy, practice, or custom
that violates Plaintiff’s constitutional rights (ECF No. 45, at 7; ECF No. 47, at 7). ,Specifically,
Plaintiff argues that Defendant PHSD’s unconstitutional policy or custom here is that Defendant
PHSD failed to train or supervise its coaches. (ECF No. 45, at 8). Likewise, Plaintiff argues that
Defendant UPMC’s unconstitutional policy or custom is that Defendant UPMC failed to train or
supervise its athletic trainers. (ECF No. 47, at 7).

In Monell, the Supreme Court held that “a municipality cannot be held liable solely
because it employs a tortfeasor-or, in other words, a municipality cannot be held liable under
§ 1983 on a respondeat superior theory.” Monell v. Dep ’t of Soc. Servs., 436 U.S. 658, 691
(1978). As the Third Circuit recently explained, “A municipality is liable under § 1983 when a
plaintiff can demonstrate that the municipality itself, through the implementation of a municipal

policy or custom, causes a constitutional violation.” Mann v. Palmerton Area Sch. Dist., 872

12

 

 

F.3d 165, 175 (3d Cir. 2017). Inadequate training or supervision may constitute such a policy or
custom. Estate oan’riano Roman v. Ciiy of Newark, 2019 U.S. App. LEXIS 3154, at *13~14
(3d Cir. Jan. 29, 2019). To establish liability on a failure-to-train or failure¥to-supervise theory,
the plaintiff must first “identify specific acts or omissions of the supervisor that evidence
deliberate indifference.” Brown v. Muhlenberg Township, 269 F.3d 205, 218 (3d Cir. 2001). “A
plaintiff sufficiently pleads deliberate indifference by showing that ‘(1) municipal policymakers
know that employees will confront a particular situation[,] (2) the situation involves a difficult
choice or a history of employees mishandling[,] and (3) the wrong choice by an employee will
frequently cause deprivation of constitutional rights.”’ Esiate of Aa’riano Roman, 2019 U.S.
App. LEXIS 3154, at * 14 (quoting Doe v. Luzerne Couniy, 660 F.3d 169, 180 (3d Cir. 2011)).
After establishing the existence of deliberate indifference, the plaintiff must then “persuade the
court that there is a relationship between the identified deficiency and the ultimate injury.”
Brown, 269 F.3d at 218.

Plaintiff relies on a 1984 case from the Central District of California, which says that “a
single, unusually egregious incident can be sufficiently out of the ordinary to warrant an
inference that it was attributable to inadequate training or supervision.” Martini v. Russell, 582
F. Supp. 136, 142 (C.D. Cal. 1984); ECF No. 45, at 8; ECF No. 47, at 7. Plaintiff argues that the
Court can infer from Plaintiff s allegations against Defendants Peterman, Scott, Kostic, Erkel,
and Loyer that “a jury could find that the misconduct rose to ‘culpable negligence or deliberate
indifference.”’ ECF No. 45, at 8 (quoting Martini, 582 F. Supp. at 142); ECF No. 47, at 7. The
Third Circuit recognizes that “a single constitutional violation may amount to deliberate
indifference.” Wright v. City of Philaa’elphia, 685 Fed. Appx. 142, 147 (3d Cir. 2017) (citing

Ciiy of Canton v. Harris, 489 U.S. 378, 390 n.lO (1989)). However, “for the single incident

13

 

 

theory to apply, the complaint must contain sufficient allegations establishing that a
municipality’s policymakers knew ‘to a moral certainty’ that the specific constitutional
deprivation would occur as a result of the municipality’s custom or policy.” Mill)rana1 v. Miner,
2018 U.S. Dist. LEXIS 144546, at *19 (M.D. Pa. Aug. 24, 2018) (quoting Canton, 489 U.S. at
390 n.10). “Normally, a pattern of violations places policymakers on notice that their custom or
policy is inadequate, but in single incident cases the policy’s deficiency must be so obvious and
the likelihood of constitutional harm so great, that notice to the policymakers may be assumed.”
Id. at *19-20 (citing Connick, 563 U.S. at 61-62 (2011)).

Here, Plaintiff does not plead facts supporting the existence of a pattern or practice,
including a failure to train or supervise, even on a single-incident theory. First, Plaintiff does not
plead any facts alleging that other players suffered similar injuries under similar circumstances
nor does Plaintiff plead facts alleging that the football program or UPMC has a policy, practice,
or custom of not providing adequate hydration to players or not monitoring players for heat
illness Additionally, under the test for failure-to-train and failure~to-supervise claims Plaintiff
fails to plead facts showing that the decision about whether to hydrate players or monitor for heat
illness “involves a difficult choice or a history of employees mishandling.” See Estaie of
Aa’riano Roman, 2019 U.S. App. LEXIS 3154, at *14. Second, Plaintiff does not plead facts
showing that “the wrong choice by an employee will frequently cause deprivation of
constitutional rights.” See id. The facts Plaintiff does allege here regarding the single incident
on August 11, 2015 , though unfortunate, do not establish that Defendant PHSD “knew to a moral
certainty that a specific constitutional deprivation would occur”~_after all, as discussed above

regarding the individual Defendants’ qualified immunity defense, the alleged constitutional

14

rights that Plaintiff argues were violated were not clearly established at the time of the events at
issue here.

Accordingly, in addition to dismissal for lack of specificity, Plaintiffs § 1983 claims
against Defendants PHSD and UPMC, in Counts lV and Vll of the Second Amended Complaint,
are also dismissed because Plaintiff does not allege facts supporting direct liability.

Furthermore, based on the foregoing discussions of qualified immunity and Monell
liability, Plaintiff will be unable to allege facts sufficient to show a constitutional violation. As a

result, amendment of the Second Amended Complaint would be futile.

B. Pennsylvania constitutional claims

Plaintiff also brings state constitutional claims against each Defendant, in Counts Vlll
through XlV of the Second Amended Complaint. (ECF No. 26). Plaintiff alleges that
Defendants violated his right to bodily integrity, which is protected under Aiticle l, Section 1 of
the Pennsylvania Constitution, and seeks compensatory and consequential damages Ia'.
Defendants argue on various grounds that these claims should also be dismissed for failure to
state a claim. (ECF No. 37, at 18~19; ECF No. 40, at 19). The Court does not need to address
each argument here, as the UPMC Defendants correctly point out that Pennsylvania law does not
recognize a private cause of action for damages under the Pennsylvania Constitution, including
under Aiticle l, Section l. See Jones v. Cin ofPhilaalelphia, 890 A.2d 1188, 1208, 1216 (Pa.
Commw. Ct. 2006) (noting that “To date, neither Pennsylvania statutory authority, nor appellate
case law has authorized the award of monetary damages for a violation of the Pennsylvania
Constitution,” and refusing to judicially create of such a cause of action); Balletta v. Spaa'oni, 47

A.3d 183, 192 (Pa. Commw. Ct. 2012) (applying the holding of Jones to claims brought under

15

 

Article l, Section 1 of the Pennsylvania Constitution). Accordingly, Counts Vlll through XlV

must be dismissed for failure to state a claim.

C. State law negligence claims

Lastly, Defendant UPMC argues that the state law negligence claims alleged in Counts
XV and XVI should be dismissed because Plaintiff failed to timely file a certificate of merit.
(ECF No. 37, at 19). Under the Pennsylvania Rules of Civil Procedure, a plaintiff bringing a
professional liability claim must file a certificate of merit within sixty days after filing the
original complaint1 Pa. R. Civ. P. 1042.3(a). Even though the certificate of merit requirement is
found in a rule of civil procedure, it has been held to apply with equal force, as a substantive law,
to professional negligence claims in federal courts Velazqaez v. UPMC Bea'fora' Memorial
Hospital, 328 F. Supp. 2d 549, 558 (W.D. Pa. 2004).

A professional liability claim is one “based upon an allegation that a licensed
professional deviated from an acceptable professional standard.” Pa. R. Civ. P. 1042.3(a). The
rule provides a non-exhaustive list of professionals that are within its purview. Icl; see also

UPMC v. CBIZ, Inc., 2017 U.S. Dist. LEXIS 162132, at *41 (W.D. Pa. Sept. 29, 2017)

 

1 The sixty-day period generally runs from the filing of the original complaint even if the original
complaint did not specifically bring professional negligence claims so long as the averments in
the original complaint sound in professional negligence See O ’Hara v. Rana'all, 879 A.2d 240,
245 (Pa. Super. Ct. 2005); Ditch v. Waynesboro Hosp., 917 A.2d 317, 323 (Pa. Super. 2007).
However, there are other cases in which courts have considered the sixty-day period following
the filing of an amended complaint as the time period for filing a certificate of merit. See, e. g. ,
Kennea’y v. Batler Mem ’l Hosp., 901 A.2d 1042, 1046 (Pa. Super. Ct. 2006) (“Because [the
plaintiff] was allowed to file an amended complaint, we must look at the certificate of merit that
she timely filed after the amended complaint.”); Gazi Al)a’ulhay v. Bethlehem Mea', Arts, L.P. ,
2005 U.S. Dist. LEXIS 21785, at *5~6 (E.D. Pa. Sept. 27, 2005) (addressing plaintiffs’ failure to
file a certificate of merit within sixty days of filing their amended complaint). Here, the Court
does not need to address which sixty-day period is relevant, as even the most recent one
(following the filing of the Second Amended Complaint in May 2018) has plainly lapsed

16

 

(“Nothing in the text of the Rule states that it is an exhaustive list, nor does the Rule indicate or
imply that it acts as a substantive bar to professional negligence claims for ‘unlisted’
professionals.”). Athletic trainers must be licensed in order to provide athletic training services
within the Commonwealth of Pennsylvania 63 P.S. § 422.51a; 49 Pa. Code § 18.503. Licensed
athletic trainers are considered healthcare practitioners and are regulated by the State Board of
Medicine. 63 P.S. § 422.2. The certificate of merit requirement thus applies to claims alleging
that licensed athletic trainers acted negligently by breaching a professional standard in the course
of providing athletic training services even though licensed athletic trainers are not expressly
included in the list of professionals enumerated in Pa. R. Civ. P. 1042.3(a).

Plaintiff acknowledges that he did not file a certificate of merit, arguing that such action
was unnecessary because the state law claims allege ordinary negligence, not professional
negligence (ECF No. 47, at 18). However, a review of the allegations stated in Counts XV and
XVI of the Second Amended Complaint reveals otherwise. ln Count XV, Plaintiff alleges that
Defendant UPMC “retained, selected, and employed a number of athletic trainers and personnel,
including Defendants Erkel and Loyer, for the specific purpose of providing athletic training to
student football players including Plaintiff, at Penn Hills School District.” (ECF No. 26, at
11297). Plaintiff alleges that Defendant UPMC owed various duties to Plaintiff: “to retain, train,
select, and employ, only competent athletic trainers” ia’. at 11 299; “to properly and safely
provide athletic training to Plaintiff,” ia'. at 11 298; and “to avoid exposing Plaintiff to an
unreasonable risk of harm in the course of UPMC’s provision of athletic training to Plaintiff, ia’.
Plaintiff then alleges that Defendant UPMC “breached its said duties.” Ia'. at 1111 300~01. All of
these duties relate to acceptable professional standards not simply the reasonably prudent person

standard of ordinary negligence Likewise, in Count XVI, Plaintiff alleges that Defendant

17

 

 

 

UPMC’s agents owed “a duty of care to use reasonable care in the provision of athletic training,
to employ proper and safe techniques in training, and to avoid exposing Plaintiff to an
unreasonable risk of harm incident to the training.” Ia'. at 11 306. Plaintiff then alleges that
Defendant UPMC’s agents Defendants Erkel and Loyer, “breached the aforesaid duties and
applicable standards of care with respect to the provision of safe athletic training to Plaintif .”
Ial. at 11 307 (emphasis added). Thus this duty of care also relates to acceptable professional
standards and does not evince a claim for ordinary negligence

As such, a certificate of merit was required in this case, and Plaintiff s failure to file a
certificate of merit within sixty days of the Complaint requires dismissal of Counts XV and XVI,

without prejudice.

THEREFORE, the Motions to Dismiss for failure to state a claim, filed by Defendants
Peterman, Scott, Kostic, and Penn Hills School District, and by Defendants Erkel, Loyer, and
UPMC, are hereby GRANTED. Accordingly, Plaintiff’s Second Amended Complaint is hereby

DISMISSED.

IT lS SO ORDERED.

DATE£ §,l§:jé_wz o cio/j CQMM/Q,ézar/'
Ma-'rlrfi tJHoéén

United States District Judge

 

18

 

 

